Case 8:18-cv-02001-JVS-JDE Document 333-32 Filed 09/03/21 Page 1 of 5 Page ID
                                 #:21972




              Exhibit CC
        To Fletcher Declaration
            Case
9/2/21, 12:34 PM       8:18-cv-02001-JVS-JDE Document 333-32
                                                        ‎Oxxiom onFiled
                                                                   the App09/03/21
                                                                           Store   Page 2 of 5 Page ID
                                                   #:21973


 


   Version History                                              Open the Mac App Store to buy and download apps.


   1.7.0                                                                     Oxxiom        4+                                                                    Mar 24, 2021
                                                                             For Sports and Aviation
   Continuous monitoring of peripheral blood pressure (SpBP).
                                                                             True Wearables, Inc.
                                                                             Designed for iPad
                                                                                       5.0 • 3 Ratings
   1.6.1                                                                                                                                                          Oct 1, 2019
                                                                             $1.99
   This release adds support for iOS 13.1.



   1.6.0                                                                                                                                                         Aug 10, 2019

   SPO2 MEASUREMENTS ABOVE 100%: The Oxxiom Pulse Oximetry System has built-in proprietary real-time algorithms that enable SpO2 (oxygen saturation) measurements
   above 100.0% and up to 105.0%, with a resolution of 0.1%. The human body has a certain amount of hemoglobin that typically does not bind to oxygen. Under circumstances
   dictated by the user or the environment’s oxygen concentration, this hemoglobin binds to oxygen, which translates to higher SpO2 values.



   1.5.0
           iPad Screenshots                                                                                                                                      Aug 28, 2018


           App Store Preview




           Additional Screenshots
           iPhone
                                                                                                                                                                  
https://apps.apple.com/app/id1321240539                                                                                                                                         1/4
            Case
9/2/21, 12:34 PM       8:18-cv-02001-JVS-JDE Document 333-32
                                                        ‎Oxxiom onFiled
                                                                   the App09/03/21
                                                                           Store   Page 3 of 5 Page ID
                                                   #:21974
           Oxxiom for Sports and Aviation consists of the Oxxiom pulse oximeter (sold separately) and the Oxxiom App for iOS devices.
           The Oxxiom pulse oximeter is a completely cordless, wireless, continuous, fully disposable, single-use device, with the combined functions of a pulse oximeter
          monitor and a disposable sensor, integrated into one single instrument. Oxxiom is small, lightweight, easy to operate and has a maximum duration of 24 hours of
           use.
           Oxxiom for Sports and Aviation measures functional arterial oxygen saturation (SpO2), pulse rate (PR), perfusion index (PI), peripheral blood pressure (SpBP),
                                                                                                                                                                      more
   Version History

   1.7.0                                                                                                                                                            Mar 24, 2021
           What’s New                                                                                                                                     Version History
   Continuous monitoring of peripheral blood pressure (SpBP).
           Version 1.7.0
           Continuous monitoring of peripheral blood pressure (SpBP).
   1.6.1                                                                                                                                                              Oct 1, 2019

   This release adds support for iOS 13.1.
           Ratings and Reviews
   1.6.0

           5.0
   SPO2 MEASUREMENTS ABOVE 100%: The Oxxiom Pulse Oximetry System has built-in proprietary real-time algorithms that enable SpO2 (oxygen saturation) measurements
   above 100.0%
              outand
                                                                                                                                                                     Aug 10, 2019


                  of 5up to 105.0%, with a resolution of 0.1%. The human body has a certain amount of hemoglobin that typically does not bind to oxygen. Under circumstances
                                                                                                                                                                3 Ratings
   dictated by the user or the environment’s oxygen concentration, this hemoglobin binds to oxygen, which translates to higher SpO2 values.



   1.5.0     LA Jayhawk, 11/27/2020                                                                                                                                 Aug 28, 2018

             Easy to use
             This app is very user friendly! Clean display
             makes understanding your statistics easy.




           App Privacy                                                                                                                                        See Details

           The developer, True Wearables, Inc., indicated that the app’s privacy practices may include handling of data as described below. For more information, see the
           developer’s privacy policy.




                                                                                Data Not Collected
                                                                The developer does not collect any data from this app.



           Privacy practices may vary, for example, based on the features you use or your age. Learn More




           Information
           Seller
           True Wearables, Inc.

           Size
           22.8 MB

           Category
           Health & Fitness

           Compatibility
           iPhone
           Requires iOS 10.1 or later.

           iPad
           Requires iPadOS 10.1 or later.

           iPod touch
           Requires iOS 10.1 or later.

           Mac
           Requires macOS 11.0 or later and a Mac with Apple M1 chip.




https://apps.apple.com/app/id1321240539                                                                                                                                             2/4
            Case
9/2/21, 12:34 PM        8:18-cv-02001-JVS-JDE Document 333-32
                                                         ‎Oxxiom onFiled
                                                                    the App09/03/21
                                                                            Store   Page 4 of 5 Page ID
           Languages                                #:21975
           English

           Age Rating
           4+
 

           Copyright
   Version  History
        © 2016-2021 True Wearables, Inc.

           Price
   1.7.0   $1.99                                                                                                                                                    Mar 24, 2021

   Continuous monitoring of peripheral blood pressure (SpBP).



   1.6.1    Developer Website                                                                                                                                        Oct 1, 2019
            Appadds
   This release  Support
                    support 
                            for iOS 13.1.
            Privacy Policy 

   1.6.0                                                                                                                                                             Aug 10, 2019

   SPO2 MEASUREMENTS ABOVE 100%: The Oxxiom Pulse Oximetry System has built-in proprietary real-time algorithms that enable SpO2 (oxygen saturation) measurements
           Supports
   above 100.0% and up to 105.0%, with a resolution of 0.1%. The human body has a certain amount of hemoglobin that typically does not bind to oxygen. Under circumstances
   dictated by the user or the environment’s oxygen concentration, this hemoglobin binds to oxygen, which translates to higher SpO2 values.
                    Family Sharing
                     With Family Sharing set up, up to six family members can use this app.


   1.5.0                                                                                                                                                            Aug 28, 2018




           More By This Developer




           Oxxiom Rx
           Medical




           You May Also Like                                                                                                                                       See All




           My Heart Rate                Heart Rate Plus PRO           Cosinuss° One           URIGHT PO              LP vital monitor           Aulisa View
           Health & Fitness             Health & Fitness              Health & Fitness        Medical                Health & Fitness           Health & Fitness




https://apps.apple.com/app/id1321240539                                                                                                                                             3/4
            Case
9/2/21, 12:34 PM        8:18-cv-02001-JVS-JDE Document 333-32
                                                         ‎Oxxiom onFiled
                                                                    the App09/03/21
                                                                            Store   Page 5 of 5 Page ID
                                                    #:21976
           More ways to shop: Find an Apple Store or other retailer near you. Or call 1-800-MY-APPLE.
           Copyright © 2021 Apple Inc. All rights reserved.    Privacy Policy   Terms of Use     Sales and Refunds   Legal   Site Map      Choose your country or region


 


   Version History

   1.7.0                                                                                                                                                          Mar 24, 2021

   Continuous monitoring of peripheral blood pressure (SpBP).



   1.6.1                                                                                                                                                           Oct 1, 2019

   This release adds support for iOS 13.1.



   1.6.0                                                                                                                                                          Aug 10, 2019

   SPO2 MEASUREMENTS ABOVE 100%: The Oxxiom Pulse Oximetry System has built-in proprietary real-time algorithms that enable SpO2 (oxygen saturation) measurements
   above 100.0% and up to 105.0%, with a resolution of 0.1%. The human body has a certain amount of hemoglobin that typically does not bind to oxygen. Under circumstances
   dictated by the user or the environment’s oxygen concentration, this hemoglobin binds to oxygen, which translates to higher SpO2 values.



   1.5.0                                                                                                                                                          Aug 28, 2018




https://apps.apple.com/app/id1321240539                                                                                                                                          4/4
